 Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 1 of 19 PageID: 49



MALAMUT & ASSOCIATES, LLC
Adam S. Malamut - 019101999
Keith J. Gentes - 036612009
Primitivo J. Cruz - 017652012
Mark R. Natale - 071292014
457 Haddonfield Road Suite 500
Cherry Hill, NJ 08002
856-424-1808
856-424-2032 (f)
Attorneys for Plaintiff

 NICOLE OLSEN, COURTNEY HOLLAND,                        UNITED STATES DISTRICT COURT
 CYNTHIA COLE, JENNIFER CHANCEY,                        DISTRICT OF NEW JERSEY
 individually and for others similarly situated,
                                                                 CIVIL ACTION NO.:
                       Plaintiffs,
                                                                1:20-cv-03760-RBK-JS
        vs.
                                                           Civil, Collective, and Class Action
 RATNER COMPANIES, L.C. d/b/a HAIR
 CUTTERY, BUBBLES THE COLOR SALON,                        THIRD AMENDED COMPLAINT
 SALON CIELO, CIBU, SALON PLAZA,
 PAUL MITCHELL THE SCHOOL, PHIL
 HORVATH, DENNIS RATNER, JOHN/JANE
 DOES 1-10, fictious persons, ABC CORP. 1-10,
 fictitious entities

                       Defendants.



       Plaintiff, Nicole Olsen, by and through her attorneys Malamut & Associates, LLC,

complaining of the defendants, deposes and says:

                          PARTIES, JURISDICTION AND VENUE

   1. Plaintiff Nicole Olsen is an adult individual who at all times material hereto resided in the

       State of New Jersey. She has been employed by the Defendants as a Hair Stylist since

       1994.

   2. Plaintiff Courtney Holland is an adult individual who at all times material hereto resided

       in the Commonwealth of Virginia. She was employed by the Defendants as a hair stylist.
                                                   1
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 2 of 19 PageID: 50



  3. Plaintiff Cynthia Cole is an adult individual who at all times material hereto resided in

     the State of Maryland. She is employed by the Defendants as a hair stylist.

  4. Plaintiff Jennifer Chancey is an adult individual who at all times material hereto resided

     in the State of Florida. She was employed by the Defendants as a hair stylist.

  5. Plaintiff Courtney Jones is an adult individual who at all times material hereto resided in
     the State of Illinois. She is employed by the Defendants as a hair stylist.
  6. Defendant Ratner Companies Inc., is a Virginia corporation with its principal place of

     business in Virginia whom, through itself and other corporate subsidiaries, owns and

     operates hair salons doing business as Hair Cuttery, BUBBLES the Color Salon, Salon

     Cielo, CIBU, The Plaza, and Paul Mitchell The School (hereinafter “Ratner

     Companies”). Upon information and belief, it owns and operates businesses in sixteen

     (16) states, including New Jersey.

  7. Defendant Phil Horvath is and was, at all relevant times, the President and COO of

     Ratner Companies.

  8. Defendant Dennis Ratner is and was, at all relevant times, the founder and CEO of Ratner

     Companies.

  9. Defendants, John/Jane Does 1-10 and ABC Corp., 1-10, were fictitious individuals and

     business entities, whose identities are unknown, that owned, operated, leased, managed,

     maintained, controlled, possessed, or are otherwise responsible for the actions of Ratner

     Companies, its corporate subsidiaries, or its branch locations, who caused the harms

     described to the Plaintiff and similarly situated employees below.

  10. This Court has subject matter jurisdiction over Plaintiff's Fair Labor Standard Act claims

     pursuant to 28 U.S.C. § 1331 because Plaintiff's claims raise a federal question under the

     FLSA, 29 U.S.C. § 201, et. seq.
                                               2
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 3 of 19 PageID: 51



  11. This court has supplemental jurisdiction over Plaintiff Olsen’s state law claims under the

     New Jersey Wage Payment Law, and Plaintiff Cole’s state law claims under the

     Maryland Wage Payment and Compensation Law, through supplemental jurisdiction, 28

     U.S.C. § 1367.

  12. This court has personal jurisdiction over the Defendants because they conduct business at

     numerous locations in the District of New Jersey, and have availed themselves to the

     jurisdiction of this district.

  13. Venue for this action properly lies in this court because a substantial portion of the events

     that give rise to Plaintiff's claims occurred in this district.

                                  FACTUAL BACKGROUND

  14. On or about March 21, 2020, in response to the COVID-19 crisis, Defendants ceased

     operations at all of their retail locations across the country.

  15. This action came in the middle of a pay period that originally began on March 15, 2020.

  16. Plaintiffs Nicole Olsen, Courtney Holland, Cynthia Cole, Jennifer Chancey and

     employees similarly situated to them, worked one or more days between March 15, 2020

     and when their stores ceased operations, on or before March 21, 2020.

  17. Plaintiffs and employees similarly situated to them are paid through commissions with a

     guaranteed minimum wage. The employees are paid a percentage of the revenue they

     generate for the salon during their shift. The percentage is dependent on the employee’s

     position.

  18. If an employee does not reach minimum wage through this structure for any given shift,

     then that employee is paid minimum wage for that shift.

  19. For the shifts worked between March 15, 2020 and March 21, 2020, Plaintiffs and

                                                 3
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 4 of 19 PageID: 52



      employees similarly situated to them were supposed to be paid on April 7, 2020.

  20. While the company had ceased operations, they released conflicting information about

      how the employees would be paid.

  21. First Defendants told Plaintiffs’ and their fellow employees that each would be paid for

      the hours they worked, and they could use their accrued Paid Time Off to make up for the

      days the store was not open.

  22. Then, Defendants informed the Plaintiffs’ and other employees that they could not use

      their paid time off.

  23. Until finally, Defendants disclosed to Plaintiffs and their fellow employees that

      Defendants would not be paying any wages owed at all for the hours they worked

      between March 15, 2020 and March 21, 2020.

  24. On or about April 3, 2020, Defendants Phil Horvath and Dennis Ratner explained in a

      video released to employees that Plaintiffs and Defendants’ other employees would not

      be getting paid on April 7, 2020.

  25. In the video, Defendants Horvath and Ratner claim that they were waiting for federal

      funding, and that they could not pay Plaintiffs and their employees until such funding

      was received or after the company restores operations.

  26. Specifically, Defendant President and COO Phil Horvath notified Plaintiffs and similarly

      situated employees via video message “At this time, we are not able to fund any amount

      on the paychecks due on April 7. This includes all of you in the salons, our leaders in the

      field, and the team here at the Resource Center.” See Figure 1, Excerpted Screenshots

      from April 3, 2020 video sent to Plaintiffs and similarly situated employees.

  Figure 1. Excerpts from April 3, 2020 video message from Defendant Ratner Companies’ President and COO

                                                   4
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 5 of 19 PageID: 53




  Phil Horvath to Plaintiffs and similarly situated employees.

  27. Subsequently, on April 7, 2020, Plaintiffs and employees similarly situated were not paid

      the wages they were due.

  28. Plaintiffs and employees similarly situated were not paid at least the minimum wage for

      the hours they worked from March 15, 2020 to March 21, 2020.

                                         FIRST COUNT
                                   FLSA COLLECTIVE ACTION

  29. Plaintiff repeats and realleges each and every allegation of the previous sections/counts as

      if fully set forth herein at length.

  30. Defendants failed to pay Plaintiffs and employees similarly situated to them the minimum

      wage when due for the hours they worked, in violation of the Fair Labor Standards Act,

      29 U.S.C. § 216 et seq. ("FLSA").

  31. At all relevant times, Defendants were subject to the requirements and obligations of the

      FLSA.

  32. At all relevant times, Defendant Ratner Companies, their corporate subsidiaries, and their

      corporate branches were "employers" under the FLSA.

  33. At all relevant times, Defendant Ratner Companies, their corporate subsidiaries, and their

      corporate branches were "engaged in commerce" within the meaning of the FLSA.

  34. At all relevant times, Defendants gross revenues were in excess of $500,000 per year.
                                                       5
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 6 of 19 PageID: 54



  35. At all relevant times, Defendants Hovarth and Ratner were individuals with significant

     ownership interest in Defendant Ratner Companies, who exercised day-to-day control of

     company operations, and who were personally involved in the payment of employees,

     thus making them individually liable under the FLSA.

  36. For example, Dennis Ratner was the founder and CEO of Ratner Companies.

  37. Dennis Ratner was an active, and not passive, owner, founder, and CEO.

  38. Upon information and belief, Dennis Ratner had an active role in the day to day

     operations of his business.

  39. Upon information and belief, Dennis Ratner maintained the power to hire and fire

     employees.

  40. Dennis Ratner appeared in the video wherein employees were notified that they would

     not be receiving their pay.

  41. Based on his own statements in the aforementioned video, it is clear that Dennis Ratner

     played a role in deciding not to pay Plaintiffs and similarly situated employees.

  42. Similarly, Defendant Phil Hovarth had an active role in the company.

  43. Since joining the company Defendant Phil Hovarth made numerous changes to not only

     the corporate structure, but the day to day operation of the retail branches.

  44. Upon information and belief, Defendant Phil Hovarth maintained the ability to hire and

     fire employees.

  45. Defendant Phil Hovarth was featured in the video that informed employees they would

     not be paid.

  46. Based upon his own admissions in that video, Defendant Phil Hovarth played a role in

     deciding not to pay the employees.

                                               6
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 7 of 19 PageID: 55



  47. Thus, both Defendants Phil Hovarth and Dennis Ratner are individually liable under the

     FLSA.

  48. At all relevant times, Plaintiff and similarly situated employees were "employees" of the

     Defendants under the FLSA.

  49. Thus, at all relevant times, Defendants were liable under the FLSA for the rights and

     obligations owed to the Plaintiff and similarly situated employees.

  50. Plaintiffs bring this action pursuant to the Collective Action Provision of the FLSA, 29

     U.S.C. § 216(b), on behalf of themselves and similarly situated employees, defined as:

              “Employees of Ratner Companies who worked any time from March 15,
             2020 to March 21, 2020 and were not fully and fairly compensated for their
             hours worked.”

         Plaintiff reserves the right to amend the collective action definition.

  51. A collective action is appropriate because the employees as described above perform the

     same or similar job functions, were subject to the same or similar unlawful practices, and

     have claims that are based on the same or similar factual and legal theories.

  52. A precise number of members of the collective is currently unknown but would be easily

     computed by looking at Defendants’ payroll records. Upon information and belief, the

     amount of employees in the collective far exceeds 100.

  53. Defendants failure to pay Plaintiffs and similarly situated employees was a universal

     policy that did not depend on the personal circumstances of any individual Plaintiff or

     member of the collective.

  54. As a result of the foregoing, Plaintiffs and employees similarly situated to them were

     denied the wages they earned, and were denied the minimum wage, in such amounts

     determined at trial, and are entitled to recovery of total unpaid amounts, liquidated

                                               7
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 8 of 19 PageID: 56



    damages, costs, reasonable attorney’s fees, and other compensation pursuant to 29 U.S.C.

    § 216 (b).

    WHEREFORE, Plaintiffs Nicole Olsen, Courtney Holland, Cynthia Cole, and Jennifer

    Chancey individually and on behalf of all other similarly situated employees, respectfully

    requests the court grant the following relief:

       -   Designation of this action as a collective action on behalf of the previously

           described collective and issuance of prompt notice as required under the FLSA.

       -   Appointing the Plaintiff and her counsel to represent the Collective Action

           Members.

       -   Ordering Defendants to produce in digital format the names and addresses of all

           members of the above described collective.

       -   An order directing Defendants to investigate and account for the number of hours

           worked by Plaintiff and all similarly situated employees who co-opt into this

           action.

       -   An award of damages for all unpaid wages.

       -   An award for liquidated damages pursuant to the FLSA in the amount equal to the

           unpaid wages, both for failure to pay the minimum wage and/or failure to pay the

           minimum wage on time when it was due.

       -   Judgement for any and all civil penalties the Plaintiff may be entitled.

       -   An award of costs and expenses of this action together with reasonable attorneys

           and expert fee.

       -   An incentive award for Plaintiff pursuant to FLSA.

       -   Such other and further relief as this court deems just and proper.

                                              8
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 9 of 19 PageID: 57




                                   SECOND COUNT
                       New Jersey Wage Payment Law Class Action

  55. Plaintiff, Nicole Olsen, repeats and realleges each and every allegation of the previous

     sections/counts as if fully set forth herein at length.

  56. Plaintiff brings this count on behalf of herself and all similarly situated New Jersey

     employees of Defendant Ratner Companies, its corporate subsidiaries, and its corporate

     branches.

  57. Plaintiff and similarly situated New Jersey Employees bring this count for violation of

     the New Jersey Wage Payment Law, N.J.S.A. 34:11-4.1, et. seq.

  58. The New Jersey Wage Payment Law requires the full amount of wages due at least twice

     during each calendar month, or regular paydays designated in advance by the employer.

  59. Defendant Ratner Companies established designated paydays for its New Jersey

     employees.

  60. New Jersey employees were designated to get paid on April 7, 2020 for hours worked

     between March 15, 2020 and March 28, 2020.

  61. Due to the COVID-19 crisis, all New Jersey retail locations controlled by Ratner

     Companies closed on or before March 21, 2020.

  62. However, Plaintiff and similarly situated employees worked from March 15, 2020 to

     March 21, 2020.

  63. On or about April 3, 2020, Plaintiff and similarly situated New Jersey Employees were

     informed by the company that they would not be paid the full amount due to them on


                                                9
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 10 of 19 PageID: 58



       April 7, 2020.

   64. As they were told, on April 7, 2020 Plaintiff and similarly situated New Jersey employees

       were not paid the full amount due to them.

   65. At all relevant times, Defendant Ratner Companies was an employer under the New

       Jersey Wage Payment Law.

   66. At all relevant times, Defendants Hovarth and Ratner were individual “employers” under

       the Wage Payment law, as they were agents who controlled and managed the corporation.

   67. At all relevant times, Plaintiff and similarly situated employees were “employees” under

       the New Jersey Wage Payment Law.

   68. A class action is the appropriate vehicle for this action because the number of affected

       employees is not readily known, the employees all suffered the same harm irrespective of

       their own personal facts or circumstances, and the harm caused to each individual class

       member requires the resolution of the same factual and legal issues.

   69. Thus, Defendants Ratner Companies, Hovarth, and Ratner are liable to the Plaintiff and a

       class of similarly situated New Jersey employees under the New Jersey Wage Payment

       Law.

   70. The Plaintiff and similarly situated New Jersey employees are thus entitled to the full

       amount of wages due, as well as liquidated damages of two hundred (200) percent of the

       amount of wages due, under the New Jersey wage Payment Law.

       WHEREFORE, Plaintiff Nicole Olsen individually and on behalf of all other similarly

situated employees , respectfully requests the court grant the following relief:

           -   Designation of this action as a class action on behalf of the previously described

               class.

                                                 10
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 11 of 19 PageID: 59



         -   Appointing the Plaintiff and her counsel to represent the Class Members.

         -   Ordering Defendants to produce in digital format the names and addresses of all

             members of the above described class.

         -   An order directing Defendants to investigate and account for the number of hours

             worked by Plaintiff and all similarly situated New Jersey employees.

         -   An award of damages for all unpaid wages.

         -   An award for liquidated damages equal to two hundred (200) percent of the

             unpaid wages due.

         -   Judgement for any and all civil penalties the Plaintiff may be entitled.

         -   An award of costs and expenses of this action together with reasonable attorneys

             and expert fee.

         -   Such other and further relief as this court deems just and proper.



                                 THIRD COUNT
                Maryland Wage Payment and Collection Law Class Action

  71. Plaintiff Cynthia Cole repeats and incorporates all of the facts and all of the allegations

     made above as if set forth herein.

  72. Plaintiff brings this count on behalf of herself and all similarly situated Maryland

     employees of Defendant Ratner Companies, its corporate subsidiaries, and its retail

     branches, who worked any time between March 15, 2020 and March 21, 2020 and have

     not been paid for the hours worked.

  73. Defendant Ratner Companies established designated pay days for its Maryland

     employees.


                                               11
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 12 of 19 PageID: 60



  74. Maryland employees were supposed to get paid on April 7, 2020, for a pay period that

     included March 15, 2020 through March 21, 2020.

  75. Due to the COVID-19 crisis, upon information and belief, all Maryland retail locations

     were closed on or before March 21, 2020.

  76. This closure cut the pay period for the April 7, 2020 payday in half.

  77. However, Plaintiff and similarly situated employees still worked during the first half of

     that pay period.

  78. On or about April 3, 2020, Plaintiff and similarly situated employees were told in a video

     by Defendants Phil Hovarth and Dennis Ratner they would not be paid for the hours they

     worked.

  79. On April 7, 2020, Plaintiff and similarly situated employees were not paid any wages for

     the hours they worked.

  80. Plaintiff and similarly situated employees were not paid in violation of the Maryland

     Wage Payment and Collection Law.

  81. All all relevant times, Defendant Ratner Companies was an “employer” under the

     Maryland Wage Payment and Collection Law.

  82. At all relevant times, Defendants Phil Hovarth and Dennis Ratner were individual

     employers under the Maryland Wage Payment and Collection Law.

  83. A class action is the appropriate vehicle for this action because the number of affected

     employees is not readily known, the employees all suffered the same harm irrespective of

     their own personal facts or circumstances, and the harm caused to each individual class

     member requires the resolution of the same factual and legal issues.

  84. Defendants Ratner Companies, Phil Hovarth, and Dennis Ratner are liable to Plaintiff

                                              12
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 13 of 19 PageID: 61



     Cynthia Cole and a class of similarly situated employees under the Maryland Wage

     Payment and Collection Law for the full amount of wages due, plus any appropriate

     damages.

     WHEREFORE, Plaintiff Cynthia Cole individually and on behalf of all other similarly

     situated Maryland employees, respectfully requests the court grant the following relief:

         -   Designation of this action as a class action on behalf of the previously described

             class.

         -   Appointing the Plaintiff and her counsel to represent the Class Members.

         -   Ordering Defendants to produce in digital format the names and addresses of all

             members of the above described class.

         -   An order directing Defendants to investigate and account for the number of hours

             worked by Plaintiff and all similarly situated Illinois employees

         -   An award of damages for all unpaid wages.

         -   An award for liquidated damages.

         -   Judgment for any and all civil penalties the Plaintiff may be entitled to.

         -   An award of costs and expenses of this action together with reasonable attorneys

             and expert fees.

         -   Such other and further relief as this court deems just and proper.

                                              Fourth Count
                                Illinois Wage Payment and Collection Law

  85. Plaintiff Courtney Jones repeats and incorporates all of the facts and all of the allegations

     made above as if stated at length herein.



                                               13
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 14 of 19 PageID: 62



  86. Plaintiff brings this count on behalf of herself and all similarly situated Illinois employees

     of Defendant Ratner Companies, its corporate subsidiaries, and its corporate branches.

  87. Plaintiff and similarly situated Illinois employees bring this count for violation of the

     Illinois Wage Payment and Collection Act, 820 ILCS 115/.

  88. Defendant Ratner Companies established designated paydays for its Illinois employees.

  89. Illinois employees were designated to get paid on April 7, 2020 for hours worked

     between March 15, 2020 and March 28, 2020.

  90. Due to the COVID - 19 crisis, all Illinois retail locations controlled by Ratner Companies

     closed on or before March 21, 2020.

  91. However, Plaintiff Jones and similarly situated Illinois employees worked from March

     15, 2020 to March 21, 2020.

  92. On or about April 3, 2020, Plaintiff Jones and similarly situated Illinois employees were

     informed by the company that they would not be paid the full amount due to them on

     April 7, 2020.

  93. As they were told, on April 7, 2020 Plaintiff Jones and similarly situated Illinois

     employees were not paid the full amount due to them.

  94. At all relevant times, Defendant Ratner Companies was an employer under Illinois Wage

     Payment and Collection Law.

  95. At all relevant times, Defendants Hovarth and Ratner were individual “employers” under

     the Illinois Wage Payment and Collection Law.


                                               14
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 15 of 19 PageID: 63



   96. At all relevant times, Plaintiff Jones and similarly situated Illinois employees were

       “employees” under the Illinois Wage Payment and Collection Law.

   97. A class action is the appropriate vehicle for this action because the number of affected

       employees is not readily known, the employees all suffered the same harm irregardless of

       their own personal facts or circumstances, and the harm caused to each member requires

       the resolution of the same factual and legal issues.

   98. Thus, Defendants Ratner Companies, Horvath, and Ratner are liable to Plaintiff Courtney

       Jones and a class of similarly situated Illinois employees under the Illinois Wage

       Payment and Collection Law.

   99. Plaintiff Jones and similarly situated Illinois employees are thus entitled to the full

       amount of wages due, as well as liquidated damages, reasonable costs and attorneys fees

       under the Illinois Wage Payment and Collection Law.

       WHEREFORE, Plaintiff Courtney Jones individually and on behalf of all other

similarly situated Illinois employees , respectfully requests the court grant the following relief:

           -   Designation of this action as a class action on behalf of the previously described

               class.

           -   Appointing the Plaintiff and her counsel to represent the Class Members.

           -   Ordering Defendants to produce in digital format the names and addresses of all

               members of the above described class.

           -   An order directing Defendants to investigate and account for the number of hours

               worked by Plaintiff and all similarly situated Illinois employees.

           -   An award of damages for all unpaid wages.
                                                 15
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 16 of 19 PageID: 64



         -   An award for liquidated damages.

         -   Judgement for any and all civil penalties the Plaintiff may be entitled to.

         -   An award of costs and expenses of this action together with reasonable attorneys

             and expert fee.

         -   Such other and further relief as this court deems just and proper.


                                           FIFTH COUNT
                                          Fictitious Entities

  100.       Plaintiffs repeat and reallege all of the facts and all of the allegations made above

     as if set forth at length herein.

  101.       ABC Companies 1-10 are corporate entities, thus far unknown, who owned,

     controlled, operated, or managed any corporate subsidy or branch of Ratner Companies,

     and were responsible for the day to day management and payment of employees.

  102.       John Does 1-10 and Jane Does 1-10 represent fictitious individuals who owned,

     operated, supervised, were involved in the day to day operation, and were involved in the

     payment of employees for Ratner Companies and / or ABC Companies 1-10.

  103.       ABC Companies aided, abetted, participated in, and carried out the above

     described violations of the Fair Labor Standard Act, New Jersey Wage Payment Law and

     the Maryland Wage Payment and Compensation Law such as to create liability against

     them.

  104.       John Does 1-10 aided, abetted, participated in, and carried out the above

     described violations of the Fair Labor Standard Act, New Jersey Wage Payment Law and

     the Maryland Wage Payment and Compensation Law such as to create individual liability

     against them.

                                              16
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 17 of 19 PageID: 65



   105.        As such, the Plaintiff, the FLSA Collective, the class of similarly situated New

       Jersey employees, and the class of similarly situated Maryland employees, demands

       judgment against ABC Companies 1-10, and John and Jane Does 1-10, for unpaid wages,

       liquidated damages, attorneys fees, incentives, and all other awards that the court deems

       just.

       WHEREFORE, Plaintiffs Nicole Olsen, Courney Holland, Cynthia Cole, Jennifer

Chancey, individually and on behalf of all other similarly situated employees, respectfully

requests the court grant the following relief:

           -   Designation of this action as a class action on behalf of the previously described

               class.

           -   Appointing the Plaintiff and her counsel to represent the Class Members.

           -   Ordering Defendants to produce in digital format the names and addresses of all

               members of the above described class.

           -   An order directing Defendants to investigate and account for the number of hours

               worked by Plaintiff and all similarly situated New Jersey employees.

           -   An award of damages for all unpaid wages.

           -   An award for liquidated damages equal to two hundred (200) percent of the

               unpaid wages due.

           -   Judgement for any and all civil penalties the Plaintiff may be entitled.

           -   An award of costs and expenses of this action together with reasonable attorneys

               and expert fee.

           -   Such other and further relief as this court deems just and proper.



                                                 17
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 18 of 19 PageID: 66



                                        JURY DEMAND

       Plaintiff Nicole Olsen, individually and behalf of the collective and class described

above, by and through her attorneys, hereby demands a trial by jury pursuant to Rule 38 of the

Federal Rule of Civil Procedure.

                   CERTIFICATION PURSUANT TO LOCAL RULE 11.2

           Upon information and belief, the aforementioned claims and controversies are not the

subject of any pending litigation nor related to any pending litigation.

                                                                     Respectfully Submitted,

                                                      MALAMUT AND ASSOCIATES, LLC


                                                      s/Adam Malamut, Esquire

                                                      Attorneys for Plaintiffs


Date: April 17, 2020




                                                 18
Case 1:20-cv-03760-RBK-JS Document 8 Filed 04/17/20 Page 19 of 19 PageID: 67




                                     19
